Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 33-44 in the reply filed on 06/14/22 is acknowledged. In light of the newly submitted claims #1-20, the restriction requirement filed on 01/21/22 is withdrawn. Newly submitted claims #1-20 will be examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/22 and 01/14/21 were filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-8, 10, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Wang et al., (U.S. Pat. No, 2018/0294182), hereinafter referred to as “Wang”.

Wang shows, with respect to claim #1, a method of depositing a film, the method comprising: exposing a substrate (fig. #1d, item 10)(paragraph 0020) to a silicon precursor (paragraph 0040) and a germanium precursor (paragraph 0040) to form a conformal silicon-germanium film (fig. #1d, item 50) on the substrate (paragraph 0041), the substrate comprising at least one film stack and at least one feature, the film stack comprising alternating layers of silicon (fig. #1e, item 40 &60) and silicon-germanium (fig. #1e, item 50&70)  (paragraph 0037, 0042). 

Wang shows, with respect to claim #2, a method further comprising exposing the substrate to a plasma at a temperature in a range of from 100 °C to 250 °C (paragraph 0040).

Wang shows, with respect to claim #3, wherein the plasma comprises a remote plasma or a direct plasma (paragraph 0031)

Wang shows, with respect to claim #4, wherein the silicon precursor comprises a disilane (paragraph 0037).

Wang shows, with respect to claim #5, a method wherein the germanium precursor comprises or germane (GeH4) (paragraph 0031).

Wang shows, with respect to claim #6, a method wherein the silicon precursor and the germanium precursor are coflowed in a carrier gas, the carrier gas comprising argon (Ar) (paragraph 0031).

Wang shows, with respect to claim #7, a method wherein the conformal silicon-germanium film has a conformality in a range of from 50% to 100% (paragraph 0011, 0019).

Wang shows, with respect to claim #8, a method wherein the conformal silicon-germanium film has a silicon content in a range of from 50% to 90% (Ge concentration = 10-30%: Si concentration = 90-70%) (paragraph 0011, 0019).

Wang shows, with respect to claim #10, a method wherein the conformal silicon-germanium film has a thickness in a range of from 5 nm to 30 nm (paragraph 0041).

Wang shows, with respect to claim #11, a method wherein the substrate is exposed to the silicon precursor and the germanium precursor in a processing chamber having a pressure in a range of from 3 Torr to 300 Torr and a temperature in a range of from 400 0C to 700 0C (paragraph 0031).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #9, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (U.S. Pat. No, 2018/0294182), hereinafter referred to as “Wang”, and in view of Hatanpaa et al., (U.S. Pat. No. 10,731,249), hereinafter referred to as "Hatanpaa".

Wang shows, with respect to claim #9, a method wherein the conformal silicon-germanium film has a germanium content in a range of from 10% to 50% (paragraph 0011).

Wang substantially shows the claimed invention as shown in the rejection above. 
Wang fails to show, with respect to claim #9, a method wherein a hydrogen content of less than or equal to 3%.

Hatanpaa teaches, with respect to claim #9, a method wherein transition metals contain films that may comprises between 0.5 and 5 atomic percent of hydrogen (column #19, line 29-39).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a method wherein a hydrogen content of less than or equal to 3%, into the method of Wang, with the motivation this provides lower defect density and increased conductivity, as taught by Hatanpaa.

Wang fails to show, with respect to claim #12, a method wherein the at least one feature has an aspect ratio in a range of from 1:1 to 1:10 and a critical dimension in a range of from 5 nm to 30 nm.

Hatanpaa teaches, with respect to claim #12, a method wherein non-planar substrate comprising high aspect ratio features of more than about 2, more than about 5, more than about 10, more than about 25, more than about 50, or even more than about 100 (column #19, line 17-28).

The Examiner notes that Hatanpaa does not explicitly state that the critical dimension has a range from 5nm to 30 nm. However, the Examiner notes the following;

The Examiner notes that Hatanpaa shows a variety of aspect ratios that would allow for the size and width of the device being layered upon to be obtained as desired by the choice of device demands.
Neither the present specifications nor claim language shows or give an example wherein the critical dimension of the device being layer upon effects the method of layering the cover layer. 
The Examiner notes that Hatanpaa shows that “conformal deposition is often required in order to uniformly deposit a transition metal containing film over three-dimensional structures including high aspect ratio features. Another common requirement for the deposition of transition metal containing films is that the deposition process is capable of depositing ultra-thin films which are continuous over a large substrate area. In the particular case wherein the transition metal containing film is electrically conductive, the deposition process may need to be optimized to produce low electrical resistance films”. Furthermore, the Examiner notes that as when considering a aspect ratio, as the width grows, so does the height, to maintain the aspect ratio. Thus, the Examiner takes the position that the method of Hatanpaa shows that it can performed on high aspect ratio devices as well as devices that are not high aspect ratio inclined.

Also, the Examiner takes the position that the applicant has not established the critical nature of having a critical dimension in a range of from 5 nm to 30 nm to the method of layering a cover layer over a device.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. The Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein the at least one feature has an aspect ratio in a range of from 1:1 to 1:10 and a critical dimension in a range of from 5 nm to 30 nm, into the method of Wang, with the motivation allows the layering method to be provided to a plethora of devices, as taught by Hatanpaa.

Wang shows, with respect to claim #20, a method of depositing a film, the method comprising: exposing a substrate (fig. #1d, item 10)(paragraph 0020) to a silicon precursor  and a germanium precursor (paragraph 0040), the substrate comprising at least one film stack and at least one feature, the film stack comprising alternating layers of silicon (fig. #1e, item 40 &60) and silicon-germanium (fig. #1e, item 50&70)  (paragraph 0037, 0042), exposing the substrate to a plasma at a temperature in a range of from 100 °C to 250 °C (paragraph 0040); and depositing a conformal silicon-germanium film on the substrate, the conformal silicon-germanium film having a conformality greater than or equal to 50% (paragraph 0011, 0019), a silicon content in a range of from 50% to 90%, a germanium content in a range of from 10% to 50%, and a hydrogen content of less than or equal to 3% (Ge concentration = 10-30%: Si concentration = 90-70%) (paragraph 0011, 0019).

Wang fails to show, with respect to claim #20 the at least one feature having an aspect ratio in a range of from 1:1 to 1:10 and a critical dimension in a range of from 5 nm to 30 nm.

Hatanpaa teaches, with respect to claim #20, a method wherein non-planar substrate comprising high aspect ratio features of more than about 2, more than about 5, more than about 10, more than about 25, more than about 50, or even more than about 100 (column #19, line 17-28).

The Examiner notes that Hatanpaa does not explicitly state that the critical dimension has a range from 5nm to 30 nm. However, the Examiner notes the following;

The Examiner notes that Hatanpaa shows a variety of aspect ratios that would allow for the size and width of the device being layered upon to be obtained as desired by the choice of device demands.
Neither the present specifications nor claim language shows or give an example wherein the critical dimension of the device being layer upon effects the method of layering the cover layer. 
The Examiner notes that Hatanpaa shows that “conformal deposition is often required in order to uniformly deposit a transition metal containing film over three-dimensional structures including high aspect ratio features. Another common requirement for the deposition of transition metal containing films is that the deposition process is capable of depositing ultra-thin films which are continuous over a large substrate area. In the particular case wherein the transition metal containing film is electrically conductive, the deposition process may need to be optimized to produce low electrical resistance films”. Furthermore, the Examiner notes that as when considering a aspect ratio, as the width grows, so does the height, to maintain the aspect ratio. Thus, the Examiner takes the position that the method of Hatanpaa shows that it can performed on high aspect ratio devices as well as devices that are not high aspect ratio inclined.

Also, the Examiner takes the position that the applicant has not established the critical nature of having a critical dimension in a range of from 5 nm to 30 nm to the method of layering a cover layer over a device.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. The Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method wherein the at least one feature has an aspect ratio in a range of from 1:1 to 1:10 and a critical dimension in a range of from 5 nm to 30 nm, into the method of Wang as modified by Tai, with the motivation allows the layering method to be provided to a plethora of devices, as taught by Hatanpaa.


///

Claim #13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (U.S. Pat. No, 2018/0294182), hereinafter referred to as “Wang”, and in view of Tai et al., (U.S. Pub. No. 2020/0044037), hereinafter referred to as "Tai".

Wang shows, with respect to claim #13, method of depositing a film, the method comprising: heating a processing chamber to a temperature in a range of from 4000C to 700 0C (paragraph 0036), the processing chamber comprising a substrate (fig. #1d, item 10)(paragraph 0020), the substrate comprising at least one film stack and at least one feature, the film stack comprising alternating layers of silicon and silicon-germanium (paragraph 0019) maintaining the processing chamber at a pressure in a range of from 3 Torr to 300 Torr (paragraph 0031); coflowing a silicon precursor and a germanium precursor into the processing chamber (paragraph 0031); and depositing a conformal silicon-germanium film on the substrate, the conformal silicon-germanium film having a conformality greater than or equal to 50% (paragraph 0019, 0037, 0056). 

Wang fails to show, with respect to claim #13, a method wherein the at least one feature extending a feature depth from a top surface of the film stack to a bottom surface.

Tai teaches, with respect to claim #13, a method wherein stacked features (fig. #2, item 115) extending from surface of isolation region (fig. #2, item 105) extending upward (paragraph 0032).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, a method wherein the at least one feature extending a feature depth from a top surface of the film stack to a bottom surface into the method of Wang, with the motivation this this provides lower defect density and increased conductivity, as taught by Tai.

Wang shows, with respect to claim #14, a method wherein the silicon precursor and the germanium precursor are coflowed in a carrier gas, the carrier gas comprising argon (Ar) (paragraph 0031).

Wang shows, with respect to claim #15, wherein the silicon precursor comprises a disilane (paragraph 0037).

Wang shows, with respect to claim #16, a method wherein the germanium precursor comprises or germane (GeH4) (paragraph 0031).

Wang shows, with respect to claim #17, a method wherein the conformal silicon-germanium film has a thickness in a range of from 5 nm to 30 nm (paragraph 0041).

////

Claim #18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (U.S. Pat. No, 2018/0294182), hereinafter referred to as “Wang” as modified by Tai et al., (U.S. Pub. No. 2020/0044037), hereinafter referred to as "Tai", and in view of Hatanpaa et al., (U.S. Pat. No. 10,731,249), hereinafter referred to as "Hatanpaa".

Wang shows, with respect to claim #18, a method the conformal silicon-germanium film has a silicon content in a range of from 50% to 90%, a germanium content in a range of from 10% to 50%, (Ge concentration = 10-30%: Si concentration = 90-70%) (paragraph 0011, 0019).

Wang as modified by Tai, substantially shows the claimed invention as shown in the rejection above. 
Wang as modified by Tai, fails to show, with respect to claim #18, a method wherein a hydrogen content of less than or equal to 3%.

Hatanpaa teaches, with respect to claim #18, a method wherein transition metals contain films that may comprises between 0.5 and 5 atomic percent of hydrogen (column #19, line 29-39).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a method wherein a hydrogen content of less than or equal to 3%, into the method of Wang as modified by Tai, with the motivation this provides lower defect density and increased conductivity, as taught by Hatanpaa.

Wang as modified by Tai, fails to show, with respect to claim #19, a method wherein the at least one feature has an aspect ratio in a range of from 1:1 to 1:10 and a critical dimension in a range of from 5 nm to 30 nm.

Hatanpaa teaches, with respect to claim #19, a method wherein non-planar substrate comprising high aspect ratio features of more than about 2, more than about 5, more than about 10, more than about 25, more than about 50, or even more than about 100 (column #19, line 17-28).

The Examiner notes that Hatanpaa does not explicitly state that the critical dimension has a range from 5nm to 30 nm. However, the Examiner notes the following;

The Examiner notes that Hatanpaa shows a variety of aspect ratios that would allow for the size and width of the device being layered upon to be obtained as desired by the choice of device demands.
Neither the present specifications nor claim language shows or give an example wherein the critical dimension of the device being layer upon effects the method of layering the cover layer. 
The Examiner notes that Hatanpaa shows that “conformal deposition is often required in order to uniformly deposit a transition metal containing film over three-dimensional structures including high aspect ratio features. Another common requirement for the deposition of transition metal containing films is that the deposition process is capable of depositing ultra-thin films which are continuous over a large substrate area. In the particular case wherein the transition metal containing film is electrically conductive, the deposition process may need to be optimized to produce low electrical resistance films”. Furthermore, the Examiner notes that as when considering a aspect ratio, as the width grows, so does the height, to maintain the aspect ratio. Thus, the Examiner takes the position that the method of Hatanpaa shows that it can performed on high aspect ratio devices as well as devices that are not high aspect ratio inclined.

Also, the Examiner takes the position that the applicant has not established the critical nature of having a critical dimension in a range of from 5 nm to 30 nm to the method of layering a cover layer over a device.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. The Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a method wherein the at least one feature has an aspect ratio in a range of from 1:1 to 1:10 and a critical dimension in a range of from 5 nm to 30 nm, into the method of Wang as modified by Tai, with the motivation allows the layering method to be provided to a plethora of devices, as taught by Hatanpaa.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
Tai et al., (U.S. Pat. No, 2020/0044037); a method of depositing a film, the method comprising: exposing a substrate to a silicon precursor and a germanium precursor to form a conformal silicon-germanium film on the substrate, the substrate comprising at least one film stack and at least one feature, the film stack comprising alternating layers of silicon and silicon-germanium
Nannapaneni et al., (U.S. Pub. No. 2022/0186370); a similar method for coating layers involving a collective of precursors (paragraph 0042, 0045, 0047) with respect to claim #13, method wherein the substrate (fig. #3a, item 300) includes stacks (fig. #3b, item 325, 326) having a height that extends from the substrate upward (paragraph 0035).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
07/18/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815